DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13-14 objected to because of the following informalities:  The claims recite “configured to facing said tissue” and “configured to facing away from said tissue” respectively.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detector” in claims 1-8, 11, 13-15 and 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-9, 11, 13-15 and 17-20.are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed detector can be any detection means, including a human or a satellite or a transdermal patch. 
See MPEP 2173.02 Determining Whether Claim Language is Definite  -  During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008):
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.
Claim limitation “detector” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it can apply to any detector (detection means). The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claims 1, 3, 7 and 9, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170325724 to Wang.
Regarding Claim 1, Wang discloses a device for detecting chemicals from tissue, such as skin (Figs. 1 and 6-7, iontophoretic-electrochemical sensor platform 100; ¶¶ [0111]-[01114], [0142]-[0148]), the device comprises: at least a first detector and at least a second detector, wherein the first detector and the second detector are, or contain, the same type of detectors (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104; ¶¶ [0111]-[01114], [0142]-[0148]); an attachment portion including at least said first detector and at least said second detector separated by a defined distance, said attachment portion is configured to be attached on said tissue for detection of said chemicals (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104 connected by substrate 102/704 and transparent insulating layer 108; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claim 2, Wang discloses said first detector and said second detector are configured to detect changes in said tissue based on detection of said chemicals from said tissue (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claim 4, Wang discloses said first detector and said second detector are configured to detect changes in tissue based on chemical detection from said tissue by detecting differences in a response between said first detector and said second detector (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claim 5, Wang discloses the chemical detection of said first detector and of said second detector is by detection of changes in electrical or optical properties, or by detection of changes in chemical adsorption, or a combination thereof (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104 detecting electrical changes or color change; ¶¶ [0111]-[01114], [0142]-[0148], [0191], [0248]-[0250]).
Regarding Claim 6, Wang discloses the chemical detection of said first detector and of said second detector is by detection of changes in emission of chemical compounds from tissue (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104 detecting electrical changes in sweat due to alcohol or glucose; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claim 8, Wang discloses said first detector and said second detector is comprising a material configured to be oxidized by an emanating metabolite from said changes in tissue (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104; ¶¶ [0111]-[01114], [0142]-[0148], [0191]-[0194], [0200], [0248]-[0250]).
Regarding Claim 9, Wang discloses said material is a metal, such as copper, silver or iron (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claim 13, Wang discloses said material has a detection surface configured to facing said tissue (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104 on skin; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claim 16, Wang discloses the attachment portion is two attachment portions merged together (Figs. 1 and 6-7, Ag/AgCl anode and cathode 104 connected by substrate 102/704 and transparent insulating layer 108; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claims 17-18, the method of the claims appears to be met by the operation of the device of claims 4-5. 
Regarding Claim 19, Wang discloses the detection of said chemicals indicates a change in skin (Figs. 1 and 6-7, wearable iontophoretic-electrochemical sensor platform 100; ¶¶ [0111]-[01114], [0142]-[0148]).
Regarding Claim 20, Wang discloses detecting changes in tissue comprises detecting changes in skin (Figs. 1 and 6-7, wearable iontophoretic-electrochemical sensor platform 100; ¶¶ [0111]-[01114], [0142]-[0148]).

Claim(s) 1-2, 4-7, 11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5817012 to Schoendorfer.
Regarding Claim 1, Schoendorfer discloses a device for detecting chemicals from tissue, such as skin (Figs. 1-3 and 7, dermal patch 10; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23), the device comprises: at least a first detector and at least a second detector, wherein the first detector and the second detector are, or contain, the same type of detectors (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61 each having  concentration zone 14 with fluid permeable medium 20, filter 16 and discharge zone 18; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23); an attachment portion including at least said first detector and at least said second detector separated by a defined distance, said attachment portion is configured to be attached on said tissue for detection of said chemicals (Figs. 1-3 and 7, outer layer 22 , tape 26, flange 23 and/or binder layer 52; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 2, Schoendorfer discloses said first detector and said second detector are configured to detect changes in said tissue based on detection of said chemicals from said tissue (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 4, Schoendorfer discloses said first detector and said second detector are configured to detect changes in tissue based on chemical detection from said tissue by detecting differences in a response between said first detector and said second detector (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 5, Schoendorfer discloses the chemical detection of said first detector and of said second detector is by detection of changes in electrical or optical properties, or by detection of changes in chemical adsorption, or a combination thereof (Figs. 1-3 and 7, color change in determination zones 60 and/or reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23);.
Regarding Claim 6, Schoendorfer discloses the chemical detection of said first detector and of said second detector is by detection of changes in emission of chemical compounds from tissue (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 7, Schoendorfer discloses said first detector and said second detector is comprising an adsorbent, such as a polymer (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 11, Schoendorfer discloses said material of detector is divided in to two sections, a first section configured to contact said emanating metabolite, and a second section being chemically passivated (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 13, Schoendorfer discloses said material has a detection surface configured to facing said tissue (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61 having fluid permeable medium 20 concentration zone 14; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 14, Schoendorfer discloses said material has a detection surface configured to facing away from said tissue towards an optically transparent area (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61 with having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.), and wherein said material is at least partially circumscribed by an area permeable to said emanating metabolite  (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61 with having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.), and wherein said first detector and said second detector, each includes a chamber, partly formed by the detection surface and the optically transparent area, to provide for the emanating metabolite to be collected in and contacting the detection surface (Figs. 1-3 and 7, visual indication (color change) of determination zones 60 and/or reference zone 61 having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.).
Regarding Claim 15, Schoendorfer discloses the optically transparent area of each chamber of the first detector and the second detector are configured for inspection of said detection surface (Figs. 1-3 and 7, visual indication (color change) of determination zones 60 and/or reference zone 61 having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.).
Regarding Claim 16, Schoendorfer discloses the attachment portion is two attachment portions merged together (Figs. 1-3 and 7, outer layer 22, tape 26, flange 23 and/or binder layer 52; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claims 17-18, the method of the claims appears to be met by the operation of the device of claims 4-5. 
Regarding Claim 19, Schoendorfer discloses the detection of said chemicals indicates a change in skin (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 20, Schoendorfer discloses detecting changes in tissue comprises detecting changes in skin (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang or Schoendorfer in view of US 5715821 to Faupel. 
Regarding Claim 3, Wang or Schoendorfer discloses the device according to claim 1. However, Wang and Schoendorfer are silent regarding said attachment portion is configured to be attached to different portions of said tissue, wherein said first detector is configured to be positioned over a first tissue portion, which is suspected, such as visually suspected, to be affected by a disease, and said second detector is configured to be positioned over a second tissue portion of healthy tissue, such as visually healthy. Faupel discloses said attachment portion is configured to be attached to different portions of said tissue, wherein said first detector is configured to be positioned over a first tissue portion, which is suspected, such as visually suspected, to be affected by a disease, and said second detector is configured to be positioned over a second tissue portion of healthy tissue, such as visually healthy (Figs. 1-2, electrode array 22 positioned over cancerous lesion 14 and electrode array 22a/reference sensor on healthy tissue; (Col. 3, line 56 – Col. 4, line 51, Col. 6, lines 26-50). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Wang or Schoendorfer by providing said attachment portion is configured to be attached to different portions of said tissue, wherein said first detector is configured to be positioned over a first tissue portion, which is suspected, such as visually suspected, to be affected by a disease, and said second detector is configured to be positioned over a second tissue portion of healthy tissue, such as visually healthy as in Faupel in order to provide for greater accuracy using differential measurements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, or Wang in view of US 20030065305 to Higuchi. 
Regarding Claim 10, Wang discloses the device according to claim 1. However, although Wang discloses foil electrodes, Wang is silent regarding said material is a foil. Higuchi  discloses said material is a foil (¶ [0148]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Wang by providing said material is a foil as in Higuchi in order to provide for using foils as a well-known alternative to conductive ink as a detection electrode.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer.
Regarding Claim 12, Schoendorfer discloses the device according to claim 11. However, although Schoendorfer discloses the “analyte determination zone 60 and analyte reference zone 61 may be physically separated on the patch, such as in concentric circles or discrete zones, as illustrated in FIG. 7, or in the case of only two or three analytes, interspersed throughout,” Schoendorfer is silent regarding the first section is smaller than the second section. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Schoendorfer by providing the first section is smaller than the second section in order to provide for space saving. See MPEP 2144.04 IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS -A.- Changes in Size/Proportion - In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/            Primary Examiner, Art Unit 2852